Citation Nr: 1141587	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-37 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2010, and a transcript of that hearing is associated with the claims file.

The Board remanded this case for further development in April 2010.  At that time, the issue of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) was also before the Board.  However, a TDIU was granted upon remand in an August 2011 rating decision, which is a full grant of that benefit sought on appeal.  Further, a jurisdiction-conferring notice of disagreement as to the downstream element of the effective date assigned has not been received.  As such, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).   

With respect to an increased rating for PTSD, the prior remand directives were completed and, therefore, no further development or remand is necessary.  As noted in the prior remand, the Veteran was granted a 70 percent rating for PTSD for the entire period on appeal in a November 2009 rating decision.  However, as he has not expressed satisfaction with this rating, his claim continues on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (stating that even if a rating is increased during the pendency of an appeal, the claimant is presumed to be seeking the highest possible rating, unless he or she expressly indicates otherwise).  


FINDINGS OF FACT

At all periods during the course of the appeal, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, including work, family relations, thinking, and mood; but not resulting in total occupational and social impairment, and with no evidence symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name; most nearly approximating a 70 percent disability rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in August 2006, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claim (i.e., evidence that his PTSD has increased in severity), the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Veteran was also advised of the relevant diagnostic codes and potential "daily life" evidence in January 2009, although such additional notice is no longer strictly required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  To the extent that such additional notice may still be required, the timing defect was cured by the subsequent readjudication of the claim, to include in an August 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Concerning the duty to assist, all identified, pertinent treatment records have been obtained.  As directed in the prior remand, the agency of original jurisdiction (AOJ) obtained outstanding VA treatment records dated from November 2009 forward.  In addition, in May 2011, the AOJ notified the Veteran that they were unable to obtain private records from Dr. H or records from the Vet Center, and allowed the Veteran an opportunity to provide such records.  In response, the Veteran obtained and provided such records from these facilities for review by VA.  

A January 2008 inquiry to the Social Security Administration (SSA) indicated no disability benefits.  The Board notes that the Veteran reported during the June 2010 VA examination that he was in receipt of SSA benefits due to hearing problems.  However, there is no indication that any records associated with such claim would pertain to his mental health condition or have a reasonable possibility of helping to substantiate his claim for VA benefits.  As such, these records are not pertinent to the appeal and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Veteran also reported having a pending claim for a back injury with Labor and Industries (L&I), and it appears that he provided records associated with that claim in May 2010.  To the extent that any further records from L&I remain outstanding, they do not have a reasonable possibility of helping to substantiate the increased rating claim and, therefore, need not be obtained.  See id.

The Board notes that the most recent VA treatment records in the claims file are dated in June 2010, and the Veteran last provided records from Dr. H and the Vet Center in May 2010.  While it appears that the Veteran may have continued with VA and other mental health treatment after that time, there is no indication that his symptoms increased in severity, or that these records are necessary for a fair adjudication of his claim.  Rather, as discussed below, the Veteran's symptoms have been relatively consistent throughout the period on appeal.  Moreover, neither the Veteran nor his representative have asserted that the evidence of record does not adequately reveal the current severity of his disability.  

In addition, during the period on appeal, the Veteran was afforded QTC examinations concerning his PTSD in 2006 and 2009, and a VA examination in June 2010, which was provided in compliance with the Board remand.  A review of these examination reports reveals no inadequacies, as all relevant rating criteria were addressed, and it appears that all manifestations of the Veteran's PTSD were recorded and measured.  Moreover, neither the Veteran nor his representative have argued that the examinations were inadequate in any way.  

For the reasons discussed above, the prior remand directives have been completed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claim.  Further, under the circumstances of this case, another remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  

Here, the Veteran applied for an increased rating for his service-connected PTSD in August 2006, and he was eventually granted a schedular rating of 70 percent for the entire period on appeal.  The lay evidence of record includes statements by the Veteran, his wife and daughter, and a long-time friend (B.H.).  Medical evidence includes QTC examinations and a VA examination, VA treatment records, counseling records from the Vet Center, private treatment records from Dr. H and others included with records from the Department of Labor and Industries.  The lay and medical evidence is generally consistent with respect to the manifestations of the Veteran's PTSD, and such evidence shows that the severity of such manifestations have remained essentially the same throughout the period on appeal.  

In particular, the Veteran has chronic sleep impairment with frequent nightmares and occasional sleep walking and flashbacks.  He also becomes jumpy or nervous around loud noises, and he has flashbacks that are triggered by loud noises such has fireworks or explosives, helicopters, and sometimes the smell of diesel fuel.  He is also suspicious and hypervigilant, and he keeps a gun under his pillow.  He also started hanging animal bones along the driveway to house in 2009 or 2010.  The Veteran has frequent depression, anxiety, mood swings, and panic attacks.  He also has frequent irritability and anger outbursts, as well as difficulties adapting to change, resolving conflict, and interacting with authority figures.  The Veteran was noted to be emotionally guarded and somewhat detached and blunted, with no real positive expectation for future plans, and periods of anhedonia and loss of self esteem.  He struggles with motivation on a daily basis.  The Veteran also has impaired attention or focus, as well as mildly impaired memory, in that he forgets names, directions, recent events, and things his wife told him the day before.  

As a result of these symptoms, the Veteran is relatively socially isolated, in that he prefers to stay at home with his wife, which is on a logging road on hill or mountain in the woods with no electricity or running water, than to be in town or among people.  While the Veteran lives in very primitive conditions, he has been living in these same conditions with his wife of over 30 years, and they raised three children there.  See July 2004 QTC examination report.  The Veteran's daughter and grand-daughter also lived with them at this house throughout the appeal period.  As such, the fact that he lives in these conditions is not necessarily an indication of total social and occupational impairment.  The Veteran becomes anxious, frightened, or stressed when he is in town or in crowds.  Before he stopped working December 2008, he would go straight home from work.  However, he still goes to doctors' appointments and monthly counseling sessions.  The Veteran also goes grocery shopping or on errands on occasion, although he prefers to do them with his wife or daughter and tries to put it off if asked to go on his own.  

In addition, the Veteran no longer goes to very many social functions.  He reported at the June 2010 VA examination that he had no new friendships since the last examination, and he found it overwhelming to engage in any new large social gatherings.  However, the Veteran testified at the March 2010 hearing that he visits one friend (a former coworker) occasionally.  He also reported going on a road trip to visit family friends in a counseling session at the Vet Center in May 2008.  Further, the Veteran has reported a good relationship with his wife, three children and a granddaughter, and his numerous siblings and elderly mother throughout the appeal.  Indeed, records from the Vet Center indicate that he went to a family reunion in the Midwest at some point between July and September 2007, and he again visited family in September 2009.  As such, the Veteran continues to have effective social relationships with family and friends, although there may be some tension at times and he has difficulty making new friends.

Although the Veteran has frequent nightmares and flashbacks, there is no indication of persistent delusions or hallucinations.  While the Veteran reported an intermittent history of hallucination during the August 2009 QTC examination, including seeing shadows in the woods and hearing whispering, he denied any current hallucination.  He also denied delusions or hallucinations, and was noted to present with no current delusions or hallucinations, during each QTC examination and VA examination.  

Additionally, the Board notes that the Veteran has had intermittent suicidal ideation and occasional intent.  Specifically, in a February 2009 statement, the Veteran reported that he once put a gun to his head after having an argument with his wife.  Similarly, his daughter stated in February 2009 that the Veteran had come close to killing himself.  The Veteran has also reported suicidal ideation "sometimes" or "every once in awhile" or "off and on through the years," and he keeps the number of the crisis hotline next to the phone.  See, e.g., VA treatment records dated in November 2009, January 2010, March 2010, April 2010; August 2009 QTC examination report.  However, other than the one occasion as described herein, the Veteran has consistently denied a plan for suicide or any intent to harm himself, as well as any homicidal ideation.  See, e.g., January 2010 VA treatment record; QTC and VA examination reports.  As such, the evidence does not establish that the Veteran poses a persistent danger of hurting himself or others.  

The Board notes that the August 2009 QTC examiner recorded an intermittent inability to perform activities of daily living due to low motivation.  However, this examiner also recorded that the Veteran can provide self care.  Further, although the Veteran has a full beard, his appearance and hygiene were generally appropriate during the September 2006 QTC examination.  In addition, during the June 2010 VA examination, the Veteran reported an overall competency to attend to his own daily needs, including meals, hygiene, and medications.  The examiner also noted that the Veteran was moderately clean and groomed at that time.  

Further, there is no evidence of other manifestations contemplated by a 100 percent schedular rating for PTSD.  As discussed above, there is no evidence of persistent delusions or hallucinations, or persistent danger of hurting self or others.  While the Veteran had some mild memory loss, there was no evidence of memory loss for names of close relatives, his own occupation, or his own name.  There is also no gross impairment in thought processes or communication, grossly inappropriate behavior, or disorientation to time or place.  See 38 C.F.R. § 4.130, DC 9411.

A Vet Center counselor and the most recent VA examiner described the Veteran's PTSD as severe in nature.  See, e.g., February 2007 Vet Center record; June 2010 VA examination report.  Additionally, the Veteran was assigned a GAF score of 65 during the 2006 QTC examination, and a GAF score of 40 during both the 2009 QTC examination and the 2010 VA examination.  A VA treating provider assigned a GAF score of 51 in November 2009.  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

When considering all lay and medical evidence of record, the Board finds that the Veteran's PTSD is severe in nature and results in occupational and social impairment with deficiencies in most areas.  VA mental health professionals have opined that he is unable to work due to his PTSD symptoms, and he has been granted a TDIU on this bases, although he initially stopped working in December 2008 due primarily to a back injury.  However, for the reasons discussed above, he does not have total occupational and social impairment throughout the appeal.  Further, his disability picture does not more nearly approximate the criteria for 100 percent schedular rating for PTSD.  As such, the Veteran is not entitled to a rating in excess of 70 percent.  See 38 C.F.R. § 4.7.  

There Board has considered all potentially available diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the currently assigned rating for PTSD.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not appropriate, as the manifestations of PTSD have remained relatively stable throughout the appeal, and any increase in the Veteran's symptoms was not sufficient to warrant a higher rating.  See Hart, 21 Vet. App. at 509-10.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's PTSD, as summarized above, are fully contemplated by the schedular rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no psychiatric hospitalizations during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

In the prior remand, the Board found that a claim for a TDIU had been raised by the evidence of record, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Further, the Veteran was granted a TDIU effective as of June 8, 2010, after further development upon remand.  As noted above, no notice of disagreement as to the effective date of this award has been received from the Veteran or any authorized individual on his behalf.  Therefore, a TDIU need not be discussed at this time.

As the preponderance of the evidence is against a rating in excess of 70 percent for PTSD at any time during the period on appeal, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 4.3.  


ORDER

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


